PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/826,671
Filing Date: 14 Aug 2015
Appellant(s): Cantwell, Brian



__________________
James J. Maune
Registration No.67,187
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/01/2021 appealing from the Office action mailed October 7, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 7, 2020  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Statement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
35 USC 103(a): 1, 3-8, 10-15, 17-20
(2) Response to Argument
Arguments:  Appellant argues The Office does not provide the proper articulated rationale to make a prima facie case of obviousness. The Office combines both five disparate references and six disparate references using the Appellant’s claims as a template to reject the claims. Such use of nonanalogous references and hindsight analysis is improper.
Response: The combined references as a whole is pertinent to applicant’s invention because they solve the need to performing animation motion capture of objects within environment using multiple laser scanners, multiple laser receivers and GPS synchronized clocks. They also solve the need to obtaining animation model for an object which can include a mesh, an animation skeleton rig and adjustable controls the animation skeleton rig by associating at least one bone and at least on joint with a portion of one or more faces of the mesh of the object, applying constraints to the animation model and fitting one or more faces of the mesh to one or more point of a 
Arguments: Appellant argues at pages 12-14 that the rejection of claims must be reversed because the office has failed to establish prima facie obviousness
Response:
As Examiner discussed above, each motivation to come each reference has given in the Office Action on 10/07/2020. 
Arguments: Appellant argues at pages 14-17 that “A. The Office Fails to Establish a Prima Facie Case of Obviousness of claims 1, 8 and 15 in view of Park, Sumner, Fleischmann, Garcia-Moreno, and Yen. Park allegedly teaches a computer implemented method of performing animation motion capture of objects within an environment…  The Office alleges that Park and Sumner teaches LBS techniques. The Office states that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concepts of imposing constraints on rotations of the skeleton model as seen in Fleischmann with fitting mesh model with point cloud of Park and changing the vertex’s location as the configuration of the bones change and each vertex is associated with a set of skinning weights of Sumner to constrain to move based on the movements of the skeleton joint (¶0047 Fleischmann). See Final Office Action, p. 11. However, this conclusory statement fails to establish how one skilled in the art would modify the animation techniques described 
Response:
As Examiner discussed above, each motivation to come each reference has given in the Office Action on 10/07/2020. To clarify more, Examiner addresses how and why one skill in the art would modify the primary reference Park with Sumner, Fleischmann
Park teaches a computer implemented method of performing animation motion capture of objects within an environment and reconstructing a surface mesh animation sequence from point cloud animation data. The point cloud animation data consist of a sequence of the point cloud. Each point cloud is captured individually at each frame and includes a large number of points that uses 3D scanner to get detailed geometry from the subject. Park also teaches obtaining animation model including mesh, animation skeleton rig and adjustable controls that control the amination skeleton. SUMNER teaches in some implementations of an LBS, each vertex in the surface mesh is associated with a set of bones in the neutral pose that are responsible for changing the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the concepts of changing the vertex’s location as the configuration of the bones change and each vertex is associated with a set of skinning weight as seen in SUMNER with fitting mesh  model with point cloud of Park because this modification would provide how the vertex is influenced by a configuration change for bone as SUMMER taught (¶0039 of SUMNER)
Further, Fleischmann teaches at paragraph [0046-0047] the skeleton model is thus configurable and able to reproduce the movements of a human hand. Furthermore, constraints can be imposed on the rotations of the skeleton joints, to restrict the movements of the skeleton to the natural movements of the human hand. [0047] In addition to the skeleton, the model also contains a mesh, which is a geometrical structure of vertices and associated edges, constrained to move based on the movements of the skeleton joint
Therefore, in the combination of Park and SUMNER, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method fitting mesh model with point cloud of Park with imposing constraints on rotations of the skeleton model as seen in Fleischmann because this modification would constrain to move based on the movements of skeleton join as taught by Fleischmann (¶0047 of Fleischmann)
Arguments: Appellant argues at pages 17-18 that “The Office acknowledges that Park in view of Sumner and in further view of Fleischmann fails to teach or suggest 
Response:
As Examiner addressed above, each motivation to come each reference has given in the Office Action on 10/07/2020. To clarify more, Examiner addresses how and why one skill in the art would modify the primary reference Park with SUMNER, Fleischmann and Garcia-Moreno.
Park teaches a computer implemented method of performing animation motion capture of objects within an environment and reconstructing a surface mesh animation sequence from point cloud animation data. The point cloud animation data consist of a 
Garcia-Moreno teaches (see abstract) the system is composed of a Velodyne LIDAR 64E and a differential GPS. The sensors are synchronized through their internal clocks, and the position of the LIDAR acquisition is given by the GPS data. In this work, we computed the position using plane geodetic UTM (Universal Transverse Mercator) coordinates by Cotticchia-Surace algorithm which allows us to obtain centimeter accuracy; see section 2.3 LIDAR localization, “As mentioned in previous sections, the data collected by the LIDAR will be georeferenced with a high precision differential GPS. The capture system of the laser point cloud obtained on average a cloud of 3D points per second, just as the GPS position acquired in intervals of equal magnitude…..To be independent events, both capture, the laser and the differential GPS, we use the algorithm of Lamport [6] to synchronize the sensors clocks, so we know the precise time that each event occurred and we can assign their respective coordinate.
Park teaches the point cloud animation data consist of a sequence of the point cloud. Each point cloud is captured individually at each frame and includes a large number of points that uses 3D scanner to get detailed geometry from the subject. 
Therefore, in the combination of Park, SUMNER and Fleischmann, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method fitting mesh model with point cloud where using 3D scanner to get detailed geometry from the subject of Park with using Global Positioning System synchronized clock in capture system of laser point cloud as seen in Garcia- Moreno because this modification would obtain centimeter accuracy as Garcia-Moreno taught (see abstract Garcia-Moreno).
Arguments: Appellant argues at pages 18-20 that “The Office acknowledges that Park, in view of Sumner, in further view of Fleischmann, in view of Garcia-Moreno fail to teach or suggest… While Yen mentions a point cloud generated by a three-dimensional laser scanner used for comparison of the MTLS 2D mobile scanners, none of these scanners are used for motion capture for animation techniques. See id., p. 46. It is unclear how and why one skilled in the art for motion capture would look to Yen’s terrestrial based 2D scanners for animation motion capture techniques. Similar to Garcia-Moreno, the use of GPS by Yen appears to be concerned with accurate positioning for mapping applications and not the precise timing requirements for animation techniques…. The Office has failed to establish a motivation to combine these five references together to arrive at the claimed invention. Simply suggesting that the references can be combined is not enough. The Office must provide a rational explanation why a person of ordinary skill in the art would have been motivated to combine the prior art in the way claimed by the claims at issue and had a reasonable 
Response:
As Examiner addressed above, each motivation to come each reference has given in the Office Action on 10/07/2020. To clarify more, Examiner addresses how and why one skill in the art would modify the primary reference Park with SUMNER, Fleischmann, Garcia-Moreno and Yen.
Park teaches a computer implemented method of performing animation motion capture of objects within an environment and reconstructing a surface mesh animation sequence from point cloud animation data. The point cloud animation data consist of a sequence of the point cloud. Each point cloud is captured individually at each frame and includes a large number of points that uses 3D scanner to get detailed geometry from the subject. Park also teaches obtaining animation model including mesh, animation skeleton rig and adjustable controls that control the amination skeleton.
Yen teaches (see page 10, first paragraph) the Velodyne LiDAR scanner has multiple sets of emitters and detectors mounted at different angle. For example, their HDL-64E has 64 sets of emitters and detectors covering from +2o to -24.8o (~0.4o spacing). It produces dense line spacing despite low scan rate of 15 Hz” (see page 23, second paragraph )“ The VQ-250 LiDAR scanner specifications are listed in Table 2.1 and were discussed previously. Like the RIEGL VMX-250, the StreetMapper 360’s twin VQ-250 LiDAR scanners are also mounted orthogonal to each other minimized shadows caused by line-of-sight obstruction”; (see page 32, third paragraph) “The twin 360o FOV VQ-250 LiDAR scanners are mounted orthogonal to each other in order to 
Park teaches the point cloud animation data consist of a sequence of the point cloud. Each point cloud is captured individually at each frame and includes a large number of points that uses 3D scanner to get detailed geometry from the subject.
 	Yen teaches the Velodyne LiDAR scanner has multiple sets of emitters and detectors mounted at different angle and how to mounted scanners to each other minimized shadows caused by line-of-sight obstruction.
Therefore, in the combination of Park, SUMNER, Fleischmann, Garcia-Moreno, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method fitting mesh model with point cloud where using 3D scanner to get detailed geometry from the subject of Park with mounting orthogonal scanners to each other as seen in Yen because this modification would reduce shadows caused by line of sight obstruction from object as taught by Yen (see page 32, third paragraph of Yen).
Each motivation to come each reference has given in the Office Action on 10/07/2020. Examiner clarifies how and why one skill in the art would modify the primary reference Park with various references. Therefore, the rejections are proper.
Arguments: Appellant argues at page 20 that ‘Appellant submits that independent claims 8 and 15 are also allowable over Park, in view of Sumner, in further view of Fleischmann, in further view of Garcia-Moreno and in further view of Yen as discussed above for the allowability of claim 1. Independent claim 8 (a system for 
Response:
As Examiner addressed above, each motivation to come each reference has given in the Office Action on 10/07/2020 and further clarify how and why one skill in the art would modify the primary reference Park with various references.
For at least reason similar to those discussed above with respect to independent claim 1, the rejections of claims 8 and 15 are proper.
The remaining claims are dependent either directly or indirectly from one of the independent claims discussed above and rejected in the Office Action on 10/07/2020.
Arguments: Appellant argues at pages 20-22 “B. Park, Sumner, Fleischmann, Garcia-Moreno, and Yen are not analogous art and the combination of these various references fail to render the independent claims obvious. .. These references are not 
Response:
Examiner respectfully disagrees. In re Klein, 647 F.3d 1343, 1348 (Fed. Cir. 2011) (emphasis added). “Two separate tests define the scope of analogous prior art: (1) whether the art is from the same field of endeavor [as the inventor’s endeavor], regardless of the problem addressed and, (2) if the reference is not within the field of the inventor’s endeavor, whether the reference still reasonably pertinent to the particular problem with which the inventor is involved.” In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004)
Park,  SUMNER, Fleischmann, Garcia-Moreno and Yen are analogous art because under they are satisfied second test (2) if the reference is not within the field of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine these references.  Each motivation to come each reference has given in the Office action on 10/07/2020 and further clarify how and why one skill in the art would modify the primary reference Park with various references as discussed above.
Thus, the rejections of the claims are proper.
Note: Appellant argues combination of Park, Sumner, Fleischmann, Garcia-Moreno, and Yen.  However, Appellant addresses Park, Fleischman, Gillam, Segran and Garcia-Moreno.
 Arguments: Appellant argues at pages 22-26 “C. The Office Fails to Establish a Prima Facie Case of Obviousness of claims 1, 8 and 15 in view of Park, Sumner, Fleischmann, Gillham, Riegl, and Yen. Park allegedly teaches a computer implemented method of performing animation motion capture of objects within an environment….. The Office alleges that Park and Sumner teaches LBS techniques. The Office states that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concepts of imposing constraints on rotations of the skeleton model as seen in Fleischmann with fitting mesh model with 
Response:
As Examiner addressed above, each motivation to come each reference has given in the Office Action on 10/07/2020 and further clarify how and why one skill in the art would modify the primary reference Park with SUMNER and Fleischmann.
Arguments: Appellant argues at pages 26-27 “The Office acknowledges that Park in view of Sumner and in further view of Fleischmann fails to teach or suggest….The Office alleges that Gillham does. See id. Gillham discusses underwater laser scanning for subsea pipeline inspection. See Gillham, p. 1-2. Gillham does not teach or suggest motion capture for animation techniques. The Office alleges that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concepts of synchronizing the laser data as seen in Gillham with imposing constraints on rotations of the skeleton model of Fleischmann, 
Response: As Examiner addressed above, each motivation to come each reference has given in the Office Action on 10/07/2020. To clarify more, Examiner addresses how and why one skill in the art would modify the primary reference Park with Sumner, Fleischmann and Gillham.
Park teaches a computer implemented method of performing animation motion capture of objects within an environment and reconstructing a surface mesh animation sequence from point cloud animation data. The point cloud animation data consist of a sequence of the point cloud. Each point cloud is captured individually at each frame and includes a large number of points that uses 3D scanner to get detailed geometry from the subject. Park also teaches obtaining animation model including mesh, animation skeleton rig and adjustable controls that control the amination skeleton.
Gillham teaches build a complete 3D point cloud representation of the surface of the object being scanned. For profiling pipelines, the laser scanner integrates with vehicles in a near equivalent manner as multi beam sonar. When using an external . 
Park teaches the point cloud animation data consist of a sequence of the point cloud. Each point cloud is captured individually at each frame and includes a large number of points that uses 3D scanner to get detailed geometry from the subject.
Gillham teaches build a complete 3D point cloud representation of the surface of the object being scanned and synchronize the laser data with the position information, the data is time tagged and synchronization between the clocks is accomplished with standard PPS (Pulse Per Second) protocols.
Therefore, in the combination of Park, SUMNER, Fleischmann, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method fitting mesh model with point cloud where using 3D scanner to get detailed geometry from the subject of Park with synchronizing the laser data as seen in Gillham because this modification would build a complete 3D point cloud representation of the surface of the object being scanned as Gillham taught (see section Laser Scanner Integration and Deployment of Gillham)
Arguments: Appellant argues at page 26 that “The Office acknowledges that Park in view of Sumner and in further view of Fleischmann in further view of Gillham fails to teach or suggest … he Office alleges that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concepts of the GPS synchronization output sending SYNC pules in periods of 1 
Response: As Examiner addressed above, each motivation to come each reference has given in the Office Action on 10/07/2020. To clarify more, Examiner addresses how and why one skill in the art would modify the primary reference Park with Sumner, Fleischmann, Gillham and Reigl.
As discussed above, Park teaches the point cloud animation data consist of a sequence of the point cloud. Each point cloud is captured individually at each frame and includes a large number of points that uses 3D scanner to get detailed geometry from the subject. Gillham teaches build a complete 3D point cloud representation of the surface of the object being scanned and synchronize the laser data with the position 
Riegl teaches adding real-time-clock information to each laser range measurement. For this purpose the GPS synchronization output, sending SYNC pulses in periods of 1 second (1 PPS), is permanently connected to a scanner input line (Trigger input). The GPS serial RS232 port is connected to a PC controlling the scanner for time synchronization purposes prior to scan data acquisition or for synchronization checks (see three and four paragraph).
Therefore, in the combination of Park, SUMNER, Fleischmann and Gillham, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method fitting mesh model with point cloud where using 3D scanner to get detailed geometry from the subject of Park and synchronizing the laser data of Gillham with GPS synchronization output sending SYNC pulses in periods of 1 second (1 PPS), is permanently connected to a scanner input line as seen in Riegl because this modification would add real-time clock information to each laser range measurement as Riegl taught (see third paragraph of Riegl).
Arguments: Appellant argues at page 27 “The Office acknowledges that Park in view of Sumner and in further view of Fleischmann fails to teach or suggest …. While Yen mentions a point cloud generated by a three-dimensional laser scanner used for comparison of the MTLS 2D mobile scanners, none of these scanners are used for motion capture for animation techniques. See id., p. 46. It is unclear how and why one skilled in the art for motion capture would look to Yen’s terrestrial based 2D scanners for animation motion capture techniques. Yen appears to be concerned with accurate 
Response: As Examiner addressed above, each motivation to come each reference has given in the Office Action on 10/07/2020. To clarify more, Examiner addresses how and why one skill in the art would modify the primary reference Park with Sumner, Fleischmann, Gillham, Reigl and Yen.
As discussed above, Park teaches the point cloud animation data consist of a sequence of the point cloud. Each point cloud is captured individually at each frame and includes a large number of points that uses 3D scanner to get detailed geometry from the subject. Yen teaches the Velodyne LiDAR scanner has multiple sets of emitters and detectors mounted at different angle and how to mounted scanners to each other minimized shadows caused by line-of-sight obstruction.
Therefore, in the combination of Park, SUMNER, Fleischmann, Gillman,Reigl, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method fitting mesh model with point cloud where using 3D scanner to get detailed geometry from the subject of Park with mounting orthogonal scanners to each other as seen in Yen because this modification 
Each motivation to come each reference has given in the Office Action on 10/07/2020.  Further, Examiner clarifies how and why one skill in the art would modify the primary reference Park with various references as discussed above. Therefore, the rejections are proper.
Arguments:  Appellant argues at pages 27-28 “Appellant submits that independent claims 8 and 15 are also allowable over Park, in view of Sumner, in further view of Fleischmann, in further view of Gillham, in further view of Riegl, and in further view of Yen as discussed above for the allowability of claim 1…. The remaining claims are dependent either directly or indirectly from one of the independent claims discussed above. Appellant respectfully submits that pursuant to 35 U.S.C. § 112(d) the dependent claims incorporate by reference all the limitations of the claim to which they refer and include their own patentable features, and are therefore also in condition for  
Response: As Examiner addressed above, each motivation to come each reference has given in the Office Action on 10/07/2020 and further clarify how and why one skill in the art would modify the primary reference Park with various references.
For at least reason similar to those discussed above with respect to independent claim 1, the rejections of claims 8 and 15 are proper.
The remaining claims are dependent either directly or indirectly from one of the independent claims discussed above and rejected as has given in the Office Action on 10/07/2020
Arguments:  Appellant argues at pages 28-30 “D. Park, Sumner, Fleischmann, Gillham, Riegl, and Yen are not analogous art and the combination of these various references fail to render the independent claims obvious. …. Because the Office has applied an improper hindsight-based analysis, the Office has ventured far afield to find references that allegedly supply the missing elements of Park. As a result, Fleischmann, Gillham, Riegl and Yen have nothing to do with animation techniques. Thus, the Office has not identified sufficient motivation for a person of ordinary skill to combine Park with any of these references…. The Office appears to use Appellant’s claims as a blueprint for selecting various references to invalidate the claims. Such hindsight analysis of the claims is improper. For at least these reasons, the rejections of the claims are improper and must be reversed”
Response:  Examiner respectfully disagrees. In re Klein, 647 F.3d 1343, 1348 (Fed. Cir. 2011) (emphasis added). “Two separate tests define the scope of analogous 
Park, SUMNER, Fleischmann, Gillham, Riegl and Yen are analogous art because under they are satisfied second test (2) if the reference is not within the field of the inventor’s endeavor, whether the reference still reasonably pertinent to the particular problem with which the inventor is involved.  The second test shows that the combined Park, SUMNER, Fleischmann, Gillham, Riegl and Yen as a whole is pertinent to the applicant's invention because they solve the need to performing animation motion capture of objects within an environment using multiple laser scanners, multiple laser receivers, and GPS synchronized clocks.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine these references.  Each motivation to come each reference has given in the Office action on 10/07/2020 and further clarify how and why one skill in the art would modify the primary reference Park with various references as discussed above.
Thus, the rejections of the claims are proper.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SARAH LE/
Primary Examiner, Art Unit 2619   

Conferees:

/MARK K ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2619                                                                                                                                                                                                        

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.